COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 ARACELI NAVA A/K/A ARACELI                     §               No. 08-14-00226-CR
 MARRUFO-NAVA,
                                                §                 Appeal from the
                      Appellant,
                                                §                346th District Court
 v.
                                                §             of El Paso County, Texas
 THE STATE OF TEXAS,
                                                §               (TC# 20140D01257)
                       State.
                                                §

                                             §
                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until July 26, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before July 26, 2015.

       IT IS SO ORDERED this 12th day of June, 2015.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.